Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2012                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144142-3                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  THOMAS J. PETIPREN,                                                                                      Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 144142
                                                                    COA: 298088
                                                                    Sanilac CC: 09-032990-NO
  RODNEY JASKOWSKI,
           Defendant-Appellant,
  and

  VILLAGE OF PORT SANILAC,
             Defendant.
  _________________________________________/
  RODNEY JASKOWSKI,
           Plaintiff/Counter Defendant-
           Appellant,
  v                                                                 SC: 144143
                                                                    COA: 301125
                                                                    Sanilac CC: 10-033374-NO
  THOMAS J. PETIPREN,
            Defendant/Counter Plaintiff-
            Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 20, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether Chief of Police Jaskowski is entitled to absolute immunity under MCL
  691.1407(5).

          The Michigan Association for Justice and the Michigan Association of Chiefs of
  Police are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issue presented in this case may move the Court for permission to
  file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2012                         _________________________________________
         t0425                                                                 Clerk